Blandeord, Justice.
Spears brought his action against William S. Lawton and the Savannah, Florida & Western Railway Company, in which he alleged that he was the proprietor of, or in the use and occupation of a certain tract of land, *197and that a certain dam on the lands of defendants, which it was their duty to keep up, was neglected and allowed by them to fall into decay, whereby the floods and tides came in upon the lands occupied by him, whereby his crops were destroyed and he sustained damage. The jury found in his favor against Lawton, and in favor of the Savannah, Florida and Western Railway Company. The court granted a new trial as to both de-, fendants. The Savannah, Florida and Western Railway Company excepted to this grant as to themselves, and Spears excepted to the grant of a new trial as to Lawton. The evidence showed that the frontage lands, lying near the river, were much higher than the lands lying back between it and the high lands ; that a dam or wall had been maintained on the high lands or frontage lands near the river by the different proprietors of these lands, to prevent high floods and tides from overflowing the adjacent lowlands; that Dr. Lawton, in 1875, sold a part of his lands to the railway company, upon which was a portion of the bank or wail which had been thrown up to keep back the floods and tides, and that for want of repairs by the company the bank was overflowed in May, 1883, and plaintiff’s crops were destroyed.
Whether Dr. Lawton is liable, depends upon the contract he made with Spears when he rented to him; if he made no contract to keep up the bank, then he is not liable; if he did, he is liable. There was sufficient doubt about this to have authorized a grant of a new trial in this case.
We are of the opinion that the Savannah, Florida and Western Railway Company is liable under the facts of this case. When it purchased this frontage land, there was a bank or wall upon it, being a part of a system which the frontage proprietors had adopted to keep back the floods and high tides; each proprietor was bound to the others to keep up and maintain the bank on his own land for the benefit of all, and when the railroad company became a proprietor of a portion of this frontage land upon which *198there was a bank or wall, it assumed all the responsibility and liability which was on its vendor when it became the purchaser, as to keeping up and maintaining the wall or dam; by thus holding, we maintain the system which had theretofore been adopted by these frotitage proprietors. Every successor of these lands is bound in like manner as his predecessor. It is a duty which the railway company owed to all the other proprietors to keep this dam up, as well as to the occupants of the lowlands which were subject to overflows, and for neglect to observe this duty, the-1 railway company will be liable for any damage resulting therefrom.
So we think the court did right to grant the new trial as to both defendants.
Judgment affirmed.